      Case 2:20-cv-01184-GBW-CG Document 12 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,

       Plaintiff,

v.                                                                No. CV 20-1184 GBW/CG

THE GEO GROUP, INC.,

       Defendant.

                    ORDER GRANTING MOTION TO STAY PROCEEDING

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay Case (the

“Motion”), (Doc. 11), filed on January 15, 2021. In the Motion, the parties request a stay

of discovery for 90 days in order “to avoid unnecessary motion practice and discovery

before the Court by allowing the Parties sufficient time to discuss whether there is a

potential arbitration agreement that could bind the Plaintiff or any of the Opt-In Plaintiffs”

which would prevent the case from proceeding before this Court. Id. at 2. The Court,

having reviewed the parties’ Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that discovery in this case is stayed through and

including April 19, 2021.

       IT IS FURTHER ORDERED that the parties shall file a Joint Status Report by no

later than April 20, 2021, updating the Court on the status of the case. The Court will

reset the Answer deadline after the stay has ended.

       IT IS SO ORDERED.

                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
